                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



MARCUS CHISHOLM,                             )       CASE NO. 1:19CV1395
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )       OPINION AND ORDER
                                             )
NEW CENTURY AUTO SALES, et al.,              )
                                             )
                      Defendants.            )


CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #9) of Defendants,

New Century Auto Sales, Inc. and RWOH, Inc. d/b/a Rightway Automotive Credit, to

Compel Arbitration and to Dismiss, or alternatively, to Stay All Proceedings. For the

following reasons, the Motion is granted in part and the above-captioned case is stayed and

removed from the Court’s active docket.

                               I. BACKGROUND

       In February 2018, Plaintiff entered into a Retail Installment Contract with Defendants

for the purchase of a used car. The Contract contains an Arbitration Provision which sets

forth that either Plaintiff or Defendants may elect to resolve any Claim by neutral, binding
arbitration and not by a court action. “Claim” is defined as:

      any claim, dispute or controversy between you and us or our employees,
      agents, successors, assigns or affiliates arising from or relating to: 1. this credit
      application; 2. the purchase or the Property; 3. the condition of the Property; 4.
      this Contract; 5. any insurance, maintenance, service or other contracts you
      purchased in connection with this Contract; or 6. any related transaction,
      occurrence or relationship. This includes any Claim based on common or
      constitutional law, contract, tort, statute, regulation or other ground.
(ECF DKT #9-1).

       In this lawsuit, filed on June 16, 2019, Plaintiff alleges that Defendants violated the

Truth in Lending Act (“TILA”), 15 U.S.C. § 1601, et seq. Plaintiff alleges that Defendants

circumvented the TILA disclosure requirements; and that Defendants intended to mislead

purchasers as to the terms of the sale, particularly as to the amount of down payment and

interest they would actually be required to pay.

       Defendants contend in their Motion that the conspicuous, valid and mandatory

Arbitration Provision governs Plaintiff’s claims.

                               II. LAW AND ANALYSIS

The Federal Arbitration Act (“FAA”) 9 U.S.C. §§ 1, et seq.

       The FAA provides that an arbitration clause in a “transaction involving commerce ...

shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.” 9 U.S.C. § 2 (2003). The FAA further mandates

that when the Court is “satisfied that the making of the agreement for arbitration ... is not in

issue, the court shall make an order directing the parties to proceed to arbitration in

accordance with the terms of the agreement.” 9 U.S.C. § 4 (2003).

       The FAA establishes a liberal policy favoring arbitration agreements and any doubts

regarding arbitrability should be resolved in favor of arbitration over litigation. Masco Corp.

                                                -2-
v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004); see Fazio v. Lehman Bros., Inc.,

340 F.3d 386, 392 (6th Cir. 2003). “A central purpose of the FAA is ‘to reverse the

longstanding judicial hostility to arbitration agreements ... and to place arbitration agreements

upon the same footing as other contracts.’” In re Olshan Foundation Repair Company, LLC,

328 S.W.3d 883, 891 (Tex.2010) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S.

20, 24 (1991)).

       The FAA requires courts to “rigorously enforce” arbitration agreements. Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985). Yet, arbitration clauses are subject to the

same defenses or bars as other contract provisions. 9 U.S.C. § 4 (2003). The Court must

ascertain whether the parties agreed to arbitrate the dispute at issue. See Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985). A party cannot be required

to arbitrate any dispute if the party has not agreed to do so. Steelworkers v. Warrior & Gulf

Co., 363 U.S. 574, 582 (1960); Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005). The

FAA does not confer an absolute right to compel arbitration, but only a right to obtain an

order directing that “arbitration proceed in the manner provided for in [the parties’]

agreement.” Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior

University, 489 U.S. 468, 469 (1989). The “party resisting arbitration bears the burden of

proving that the claims at issue are unsuitable for arbitration.” Green Tree Financial Corp.-

Alabama v. Randolph, 531 U.S. 79, 91 (2000); Gilmer, 500 U.S. at 26.

       In response to Defendants’ Motion to Compel Arbitration, Plaintiff acknowledges:

“Since Defendant has invoked the arbitration clause in the contract between the parties, this

case may properly be submitted to arbitration.” (ECF DKT #11 at 1). Further, Plaintiff


                                               -3-
requests that this matter be stayed pending arbitration and not dismissed.

       In view of Plaintiff’s acknowledgment, the Court directs the parties to proceed to

arbitration in accordance with the terms of their agreement. Moreover, upon the application

of one of the parties, the FAA requires the Court to stay proceedings pending arbitration. 9

U.S.C. § 3. Therefore, the captioned matter is stayed pending completion of arbitration.

                              III. CONCLUSION

       For all the reasons set forth in this Opinion, the Motion (ECF DKT #9) of Defendants,

New Century Auto Sales, Inc. and RWOH, Inc. d/b/a Rightway Automotive Credit, to

Compel Arbitration and to Dismiss, or alternatively, to Stay All Proceedings is granted in part

and the above-captioned case is stayed and removed from the Court’s active docket.



       IT IS SO ORDERED.

       DATE: August 23, 2019

                                      s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge




                                              -4-
